 620DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDStarlite Cutting, Inc. and its alter ego Petal PinkNovelty, Inc.; and Joseph Fornaro, and Chil-dren's Dress, Infants' Wear Housedress andBathrobe Makers' Union Local 91, Internation-al Ladies' Garment Workers' Union. Case 2-CA-1856330 June 1987ORDER GRANTING MOTIONBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN, BABSON, STEPHENS, ANDCRACRAFT.On 24 June 1986 the National Labor RelationsBoard issued a Supplemental Decision and Order 1granting the General Counsel's Motion for Summa-ry Judgment on the backpay specification. TheBoard noted that one discriminatee had been un-available to the General Counsel for questioningregarding possible interim earnings and stated,"Accordingly, we shall order the Respondents topay this discriminatee's specified net backpay tothe Regional Director for Region 2 to be held inescrow for a period not exceeding 1 year from thedate of this Supplemental Decision and Order."Thereafter, on 25 July 1986 the General Counselfiled a Motion for Clarification of the SupplementalDecision and Order.2 The General Counsel ques-tioned whether delays in payment of the moneyinto escrow was intended to toll the running of theyear of the Respondents' backpay liability. For ex-ample, if the Respondents sought court review ofthe supplemental decision and the court's decisionissued 13 months later, would the Respondents beable to argue that its period of liability had lapsed1 month before the enforcement decision issued?1 280 NLRB 1071 (1986)2 The Respondents filed no response to the General Counsel's motion.Member Cracraft did not participate in the Supplemental Decision andOrder and expresses no view here on the issue that divided the Board.She observes that the General Counsel's motion by its own terms "con-cerns only the measurement of the escrow period."We believe the General Counsel's point is welltaken, and we now order that the 1-year escrowperiod shall begin either upon the Respondents'compliance by payment of the backpay for depositinto escrow or upon the date the Board's Supple-mental Decision and Order becomes final, includ-ing enforcement thereof, whichever is later. Thus,if the Respondents pay the money into escrow anddo not seek review of the Board's SupplementalOrder, the escrow period will end 1 year from thedate the money is deposited. If the Respondentsseek review and then deposit the money after courtenforcement of the Board's Order, the escrowperiod will end 1 year after the money is deposited.Finally, if the Respondents deposit the money andthen seek review, the escrow period will end 1year after the Board's Order is enforced.ORDERIt is ordered that the Supplemental Decision andOrder is amended to add the following to the endof the Order: "The amount due to Domingo Can-delaria shall be paid to the Regional Director forRegion 2 to be held in escrow for a period not toexceed 1 year. The 1-year escrow period shallbegin upon the Respondents' compliance by pay-ment of the backpay for deposit into escrow or thedate the Board's Supplemental Decision and Orderbecomes final, including enforcement thereof,whichever is later."CHAIRMAN DOTSON and MEMBER JOHANSEN, dis-senting.The Supplemental Decision and Order in thiscase clearly established that any lapse of backpayliability is premised on a failure to locate the discri-minatee within 1 year of that decision. It does notrequire or imply that enforcement and compliancebe complete within that period. Accordingly, wewould deny the General Counsel's motion.284 NLRB No. 71